Decision amended so as to read as follows: Judgment and order reversed on law and facts and new tidal granted, with costs to appellant to abide event. Opinion by Kellogg, J. (See 154 App. Div. 343.) All concurred; Lyon, J., in result. The specific findings of fact of which this court disapproves as against the weight of evidence are the findings that the defendant’s land was included in the descriptions of the deeds under which the plaintiff claims title; that' the boundary line between the plaintiff’s property and the defendant’s was not practically located north of the lands in question, and that the defendant had not acquired title to said lands by adverse possession.